Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP 2019-156589 filed on 8/29/19.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate some or all of the subject matter directed towards obtaining pixel data in a horizontal direction in an image.  Furthermore, subject matter directed towards synchronization signals in data acquisition for the plurality of cameras is disclosed in MAEDA (US Pub. No.: 2019-0246089) and would not further allowance if proposed in a potential amendment.  

35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claim 6 discloses limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claim 6, a selector configured to transmit is considered to read on Fig. 1 selector 21.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US Pub. No.: 2019-0313026) in view of AWATA (US Pub. No.: US Pub. No.: 2009-0103125).

As per Claim 1 CHENG discloses An image processing device configured to generate frame image data corresponding to each of a plurality of cameras using pixel data obtained from each of the plurality of cameras, the image processing device comprising (Figs. 1-2, 4-5, 7-8 cameras 210a-b, buffers 215a-b at least device 205 [0028] [0035] sets of rows / lines of pixels of an image [0005]): 
buffer circuitry that includes a plurality of buffer circuits corresponding to the plurality of cameras, each buffer circuit configured to store the pixel data sequentially output from a respective one of the plurality of cameras (Figs. 1-2, 4-5, 7-8 cameras 210a-b, buffers 215a-b at least device 205 [0028] sequentially rows lines of pixels [0032-0035]); 
calculation circuitry configured to read, as line image data, a pixel data group for one line which is stored in one buffer circuit in the buffer circuitry (Figs. 1-2, 4-5, 7-8 circuit ISP 225 - entire image processed piece-wise line by line – rows sets groups of pixels [0004-0006] [0032-0037]), 
and generate the frame image data corresponding to one camera among the plurality of cameras using data obtained by performing image processing on the line image data (Figs. 1-2, 4-5, 7-8 ISP 225 - entire image processed piece-wise line by line  [0032-0037] for a given image data [0037-0040]); 
storing the pixel data output from a camera among the plurality of cameras in a buffer circuit among the plurality of buffer circuits (Figs. 1-2, 4-5, 7-8 cameras 210a-b, buffers 215a-b at least device 205 [0028] [0032-0037])
CHENG does not disclose but AWATA discloses and control circuitry configured to control selectively setting a read destination of the pixel data as a base of the line image data to one buffer circuit in which the pixel data not subjected to the image processing is stored (Figs. 1-2, 4-5 [Abstract] first and second switching units - buffer retaining units - output no further processing at the time for output – not subjected to processing [0008] [0023] [0030]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and control circuitry configured to control selectively setting a read destination of the pixel data as a base of the line image data to one buffer circuit in which the pixel data not subjected to the image processing is stored as taught by AWATA into the system of CHENG because of the benefit taught by AWATA to disclose pixel level processing for line image data that includes the ability to set read and write destinations as well as other processing components directed towards improvements in image processing whereby CHENG discloses pixel level processing for line image data and would benefit from the extension of features 

As per Claim 11 CHENG discloses A method for generating frame image data corresponding to each of a plurality of cameras using pixel data obtained from each of the plurality of cameras, the method comprising (Figs. 1-2, 4-5, 7-8 cameras 210a-b, buffers 215a-b at least device 205 [0028] [0035] sets of rows / lines of pixels of an image [0005]): 
storing, by each buffer circuit of a plurality of buffer circuits corresponding to the plurality of cameras, the pixel data sequentially output from a respective one of the plurality of cameras (Figs. 1-2, 4-5, 7-8 cameras 210a-b, buffers 215a-b at least device 205 [0028] sequentially rows lines of pixels [0032-0035]); 
reading as line image data, by calculation circuitry, a pixel data group for one line which is stored in one buffer circuit in the buffer circuitry (Figs. 1-2, 4-5, 7-8 ISP 225 - entire image processed piece-wise line by line [0004-0006] [0032-0037]), and generating the frame image data corresponding to one camera among the plurality of cameras using data obtained by performing image processing on the line image data (Figs. 1-2, 4-5, 7-8 ISP 225 - entire image processed piece-wise line by line  [0032-0037] for a given image data [0037-0040]); 
storing the pixel data output from a camera among the plurality of cameras in a buffer circuit among the plurality of buffer circuits (Figs. 1-2, 4-5, 7-8 cameras 210a-b, buffers 215a-b at least device 205 [0028] [0032-0037])
CHENG does not disclose but AWATA discloses and controlling, by control circuitry, selectively setting a read destination of the pixel data as a base of the line image data to the one buffer circuit in which the pixel data not subjected to the image processing is stored (See said analysis for Claim 1). 

Claims 5-7, 10, 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US Pub. No.: 2019-0313026) in view of AWATA (US Pub. No.: US Pub. No.: 2009-0103125), as applied in Claims 1, 11, and further in view of KASAHARA et al. (US Pub. No.: 2010-0079622)

As per Claim 5 CHENG discloses The image processing device according to claim 1, wherein the calculation circuitry is configured to (See said analysis for Claim 1) 
CHENG and AWATA do not disclose but KASAHARA discloses perform distortion correction processing as the image processing (Figs. 1, 5, 10 [0028] [0060-0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include perform distortion correction processing as the image processing as taught by KASAHARA into the system of CHENG and AWATA because of the benefit taught by KASAHARA 

As per Claim 6 CHENG discloses The image processing device according to claim 1, further comprising 
CHENG and AWATA do not disclose but KASAHARA discloses a selector configured to transmit a horizontal synchronization signal output from each camera to the control circuitry, wherein the control circuitry is configured to output a control signal to the selector (Figs. 1, 5, 10 selector 100 transmits sends horizontal synchronization signal from at least one camera imaging device to control circuitry target processing [0029] [0031] [0074] and control circuitry pipeline processing can feed back into selector control unit 100, 1000 as shown in at least Figs. 1, 10 [0057] [0073-0074]) (The motivation that applied in Claim 5 applies equally to Claim 6). 

As per Claim 7 CHENG discloses The image processing device according to claim 1, wherein 
storing the pixel data output from the certain camera in the certain buffer circuit based on output from the certain camera (Figs. 1-2, 4-5, 7-8 cameras 210a-b, buffers 215a-b at least device 205 [0028] [0032-0037])
CHENG and AWATA do not disclose but KASAHARA discloses the control circuitry is configured to generate a control signal for a horizontal synchronization signal output from a camera (Figs. 1, 5, 10 horizontal synchronization signal from at least one camera imaging device to control circuitry target processing [0029] [0031] [0057] [0073-0074]) (The motivation that applied in Claim 5 applies equally to Claim 7). 

As per Claim 10 CHENG discloses The image processing device according to claim 1, wherein 
processing on the pixel data group stored in the certain buffer circuit (Figs. 1-2, 4-5, 7-8 circuit ISP 225 - entire image processed piece-wise line by line – rows sets groups of pixels [0004-0006] [0032-0037])
CHENG and AWATA do not disclose but KASAHARA discloses the control circuitry is configured to generate a control signal for performing distortion correction processing using a correction amount included in a parameter read from a parameter storage (Figs. 1, 5, 10 to control circuitry target processing [0029] [0031] [0057] – distortion correction [0028-0029] read from memory transform parameter storage [0059-0062]) (The motivation that applied in Claim 5 applies equally to Claim 10). 

As per Claim 15 CHENG discloses The method according to claim 11, further comprising: performing, by the calculation circuitry (See said analysis for Claim 11), 
CHENG and AWATA do not disclose but KASAHARA discloses distortion correction processing as the image processing (See said analysis for Claim 5). 

As per Claim 16 CHENG discloses The method according to claim 11, further comprising: 
CHENG and AWATA do not disclose but KASAHARA discloses transmitting, by a selector, a horizontal synchronization signal output from each camera to the control circuitry (See said analysis for Claim 6); and outputting, by the control circuitry, a control signal to the selector (See said analysis for Claim 6). 

As per Claim 17 CHENG discloses The method according to claim 11, further comprising: 
storing the pixel data output from the certain camera in the certain buffer circuit based on output from the certain camera (See said analysis for Claim 7)
CHENG and AWATA do not disclose but KASAHARA discloses generating, by the control circuitry, a control signal for a horizontal synchronization signal output from a camera (See said analysis for Claim 7). 

As per Claim 20 CHENG discloses The method according to claim 11, further comprising: 
processing on the pixel data group stored in the certain buffer circuit (See said analysis for Claim 10)
CHENG and AWATA do not disclose but KASAHARA discloses generating, by the control circuitry, a control signal for performing distortion correction using a correction amount included in a parameter read from a parameter storage (See said analysis for Claim 10). 



Allowable Subject Matter
Claims 2-4, 8-9, 12-14, 18-19 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2-4, 8-9, 12-14, 18-19 is/are allowed.  The following is an examiner’s statement of reasons for allowance:

As per Claim 2 the prior art of record either alone or in reasonable combination fails to teach or suggest “The image processing device according to claim 1, wherein a time required to obtain the pixel data from a pixel group for one line in a horizontal direction in an image sensor provided in each of the plurality of cameras is a data acquisition period of such camera, and in a longest data acquisition period among data acquisition periods of the plurality of cameras, the control circuitry configured to control switching the read destination of the pixel data as a base of the line image data to another buffer circuit in the buffer circuitry that is different from the one buffer circuit" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 3 the prior art of record either alone or in reasonable combination fails to teach or suggest “The image processing device according to claim 2, wherein the control circuitry is further configured to estimate a length of the data acquisition period of each of the plurality of cameras based on an image size of the frame image data corresponding to each of the plurality of cameras" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The image processing device according to claim 2, wherein the control circuitry is configured to generate a synchronization signal for aligning a length of the data acquisition period to a certain length and output the synchronization signal to each of the plurality of cameras" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The image processing device according to claim 1, wherein the control circuitry is configured to generate a control signal for controlling a start timing of the image processing based on a horizontal synchronization signal output from the certain camera and a parameter read from a parameter storage" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The image processing device according to claim 1, wherein the control circuitry is configured to generate a control signal for starting the image processing on the pixel data group stored in the certain buffer circuit based on a horizontal synchronization signal output from the certain camera" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method according to claim 11, wherein a time required to obtain the pixel data from a pixel group for one line in a horizontal direction in an image sensor provided in each of the plurality of cameras is a data acquisition period of such camera, and the method includes controlling, in a longest data acquisition period among data acquisition periods of the plurality of cameras, switching the read destination of the pixel data as a base of the line image data to another buffer circuit in the buffer circuitry that is different from the one buffer circuit" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 13 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method according to claim 12, further comprising: estimating, by the control circuitry, a length of the data acquisition period of each of the plurality of cameras based on an image size of the frame image data corresponding to each of the plurality of cameras" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 14 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method according to claim 12, further comprising: generating, by the control circuitry, a synchronization signal for aligning a length of the data acquisition period to a certain length and outputting the synchronization signal to each of the plurality of cameras" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method according to claim 11, further comprising: generating, by the control circuitry, a control signal for controlling a start timing of the image processing based on a horizontal synchronization signal output from the certain camera and a parameter read from a parameter storage" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 19 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method according to claim 11, further comprising: generating, by the control circuitry, a control signal for starting the image processing on the pixel data group stored in the certain buffer circuit based on a horizontal synchronization signal output from the certain camera" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

For Claims 2-3, 8-9, 12-13, 18-19 the closest prior art of record CHENG et al. (US Pub. No.: 2019-0313026), alone or in a reasonable combination with additional prior art do not teach the limitations as recited in said respective claims herein along with any intervening claims.  CHENG only teaches generating frame image data corresponding to each of a plurality of cameras using pixel data obtained from each of the plurality of cameras, and storing, by each buffer circuit of a plurality of buffer circuits corresponding to the plurality of cameras, the pixel data sequentially output from a respective one of the plurality of cameras.  

As for Claims 4, 14, the limitations are disclosed in MAEDA (US Pub. No.: 2019-0246089) whereby Claims 4, 14 are objected to as being dependent from allowable Claims 2, 12, respectively.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen M. Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481